Citation Nr: 1529803	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 2000 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The Veteran has relocated during the course of her appeal and jurisdiction is now with the RO in Philadelphia, Pennsylvania.  

The Veteran testified at a videoconference hearing before the undersigned in October 2014.  A transcript of that hearing has been associated with the claims file.
   
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the Veteran's claims file shows that the RO denied the Veteran's claim for an increased disability evaluation, in part, because the Veteran failed to report for VA examinations in 2010, 2013, and 2014.  The RO reported that the Veteran did not offer an explanation for her failure to report in 2010, however, the Board finds that the Veteran did offer such an explanation in her May 2011 notice of disagreement (NOD).  In her NOD, she stated that she had recently been hospitalized and had become confused due to the subsequent number of medical appointments she had as a result.  Review of the Veteran's VA medical records support her statements.  

The Veteran was then scheduled for VA examinations in 2013 and 2014 at the Wilmington, Delaware VA Medical Center.  However, review of the claims file shows that the Veteran moved from Delaware to New Jersey approximately one month prior to her 2013 examination and her medical records show that she was looking into moving again the following month.  It is unclear from the record where VA sent the Veteran's notice for these examinations.  Additionally, it appears that the Veteran was scheduled for her 2013 and 2014 VA examinations in Delaware, despite her residence in New Jersey.  

Therefore, the Board finds that the AOJ should confirm the Veteran's current address and reschedule the Veteran for a VA examination at a VA Medical Center located near her current residence.  Adequate notice of the examination should be sent to the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to verify the Veteran's current mailing address, to include contacting the Veteran's representative and any other appropriate entity.  If the address is unavailable, the claims file must be properly documented.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the severity and manifestation of her service-connected depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The rationale for all opinions expressed must be provided.  

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




